                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

MANDIE ROGERS,                                   )
                                                 )
                Plaintiff,                       )          Case No. 18-01019-CV-W-GAF
                                                 )
       v.                                        )
                                                 )
CASEY’S GENERAL STORE and                        )
TAMMY MARCELLE,                                  )
                                                 )
                Defendants.                      )

                                                ORDER

       Presently before the Court is Plaintiff Mandie Rogers’s (“Plaintiff”) Motion to

amend/correct Plaintiff’s Petition. (Doc. # 5). Defendants Casey’s General Store and Tammy

Marcelle (collectively, “Defendants”) oppose. (Doc. # 9). For the reasons stated below, Plaintiff’s

Motion is DENIED. 1

I.     BACKGROUND

       On February 20, 2018, Plaintiff filed a Charge of Discrimination (“Charge”) with the

Missouri Commission on Human Rights alleging claims against Casey’s General Store, Sharon

Uthe, and Shawn Paton. (Doc. # 1-1, ¶ 10). Plaintiff stated in her Charge that the “Date

Discrimination took Place” was February 13, 2018, and alleges the named respondents

discriminated against her by failing to promote her to the Store Manager Position. (Doc. # 9-1, p.

3).



1
  Also before the Court is Defendant Marcelle’s Motion to dismiss. (Doc. # 7). Plaintiff has
indicated that Defendant Marcelle was mistakenly named as a defendant. (Doc. # 5, ¶ 7). Further,
Plaintiff does not oppose Defendant Marcelle’s Motion. (See Docket Sheet). Accordingly, for the
reasons stated in Defendant Marcelle’s Suggestions in Support of her Motion (Doc. # 8),
Defendant Marcelle’s Motion to dismiss (Doc. # 7) is GRANTED and all claims against Defendant
Marcelle are DISMISSED.
                                                1

            Case 4:18-cv-01019-GAF Document 10 Filed 01/24/19 Page 1 of 4
        On August 21, 2018, the Missouri Commission on Human Rights issued Plaintiff a Notice

of Right to Sue. (Doc. # 9-2). Pursuant to the Notice, Plaintiff had 90 days, or until November

19, 2018, to file her claims against Casey’s General Store, Sharon Uthe, and Shawn Paton. (Id.).

        On November 15, 2018, Plaintiff filed her Petition for Damages in the Circuit Court of

Clay County, Missouri.      (Doc. # 1-1).     Plaintiff’s petition asserted claims of disability

discrimination, retaliation, and hostile work environment under the Missouri Human Rights Act

(“MHRA”). (Id.). Plaintiff’s Petition named Defendants Casey’s and Tammy Marcelle, but did

not name Sharon Uthe or Shawn Paton. (Id.). On December 28, 2018, Defendants removed this

action to this Court. (Doc. # 1). Subsequently, Plaintiff filed her Motion to Amend Plaintiff’s

Petition, seeking to add Sharon Uthe and Shawn Paton, both citizens of Missouri, as defendants.

(Docs. # 5; 5-1, p. 1).

II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 15(a) provides that a “court should freely give leave [to

amend] when justice so requires.” FED. R. CIV. P. 15(a). However, “there is no absolute right to

amend.” Julianello v. K-V Pharm. Co., 791 F.3d 915, 922 (8th Cir. 2015) (quotation omitted). A

court may deny a motion to amend if the “amendment would unduly prejudice the non-moving

party or would be futile.” Pompoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008).

Additionally, “[t]he district court, when faced with an amended pleading naming a new nondiverse

defendant in a removed case, should scrutinize that amendment more closely than an ordinary

amendment.” Bailey v. Bayer CropScience L.P., 563 F.3d 302, 309 (8th Cir. 2009) (quoting

Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987)).




                                                2

          Case 4:18-cv-01019-GAF Document 10 Filed 01/24/19 Page 2 of 4
III.   ANALYSIS

       Denial of a motion for leave to amend on the basis of futility “means the district court has

reached the legal conclusion that the amended complaint could not withstand a motion to dismiss

under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” Cornelia I. Crowell GST Trust v.

Possis Med., Inc., 519 F.3d 778, 782 (8th Cir. 2008). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).

       As of August 2017, the MHRA does not permit individual liability. See MO. REV. STAT. §

213.010(8)(c) (2018) (“‘Employer’ shall not include . . . [a]n individual employed by an

employer.”). While Plaintiff alleges in her Petition that her cause of action accrued before August

28, 2017 (Doc. # 1-1, ¶ 12), Plaintiff stated in her Charge that the “Date Discrimination took Place”

was February 13, 2018, the date she alleges the respondents in the Charge discriminated against

her by failing to promote her to Store Manager. (Doc. # 9-1, p. 3). This Court, along with Missouri

courts, provide that MHRA claims accrue on the date of the alleged discriminatory acts. See, e.g.,

Ramsey v. Georgia-Pacific LLC, 4:18-cv-00723-NKL, 2019 WL 123001, *3 (W.D. Mo. Jan. 7,

2019); Plengemeier v. Thermadyne Indus., Inc., 409 S.W.3d 395, 400 (Mo. Ct. App. 2013);

Henderson v. Ford Motor Co., 403 F.3d 1026, 1032 (8th Cir. 2005). As such, the Court finds that

Plaintiff’s MHRA claim accrued on February 13, 2018.

       Sharon Uthe and Shawn Paton, as a matter of law, cannot be held liable for any allegedly

discriminatory acts because the date of accrual for Plaintiff’s alleged harm occurred after August

2017, when the MHRA was amended to exclude individual liability under the act. Because Uthe

and Paton cannot be held liable, the amended complaint would not “state a claim to relief that is



                                                  3

          Case 4:18-cv-01019-GAF Document 10 Filed 01/24/19 Page 3 of 4
plausible on its face” that would survive a motion to dismiss. Twombly, 550 U.S. at 570; Cornelia

I. Crowell GST Trust, 519 F.3d at 782. Therefore, Plaintiff’s proposed amendment to her Petition

is futile.

                                         CONCLUSION

         Plaintiff’s proposed amendment is futile. For this reason and the reasons set forth above,

Plaintiff’s Motion to amend/correct Plaintiff’s Petition (Doc. # 5) is DENIED.

IT IS SO ORDERED.



                                                     s/ Gary A. Fenner
                                                     GARY A. FENNER, JUDGE
                                                     UNITED STATES DISTRICT COURT

DATED: January 24, 2019




                                                 4

             Case 4:18-cv-01019-GAF Document 10 Filed 01/24/19 Page 4 of 4
